

115 HR 7088 IH: Crop Insurance Fairness Act of 2018
U.S. House of Representatives
2018-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7088IN THE HOUSE OF REPRESENTATIVESOctober 23, 2018Ms. Michelle Lujan Grisham of New Mexico (for herself and Mr. Ben Ray Luján of New Mexico) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Federal Agriculture Improvement and Reform Act of 1996 to require that the Secretary
			 of Agriculture to require a notice period with respect to certain
			 modifications of assigned yields under the noninsured crop disaster
			 assistance program.
 1.Short titleThis Act may be cited as the Crop Insurance Fairness Act of 2018. 2.Assigned yield notificationsSection 196(e) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333(e)) is amended—
 (1)in paragraph (3), by striking If and inserting Subject to paragraph (7), if; and (2)by adding at the end the following:
				
 (7)Modification of method of determining assigned yieldIf the Secretary modifies the method of determining assigned yield under paragraph (3), such method may not apply to the determination of assigned yield with respect to a producer under such paragraph unless—
 (A)the Secretary— (i)provides public notice of such modified method; and
 (ii)such modified method applies to a crop year not earlier than the first crop year that is at least 1 crop year after the notice described in clause (i) is made; or
 (B)such modified method will increase the payment amount such producer receives under this section.. 